Name: Decision No 2/95 of the EC-EFTA Joint Committee on the simplification of formalities in trade in goods of 26 October 1995 amending Annex I to the Convention on simplification of formalities in trade in goods
 Type: Decision
 Subject Matter: tariff policy;  documentation;  trade;  European organisations;  European construction
 Date Published: 1996-05-14

 Avis juridique important|21996D0514(05)Decision No 2/95 of the EC-EFTA Joint Committee on the simplification of formalities in trade in goods of 26 October 1995 amending Annex I to the Convention on simplification of formalities in trade in goods Official Journal L 117 , 14/05/1996 P. 0018 - 0018DECISION No 2/95 OF THE EC-EFTA JOINT COMMITTEE ON THE SIMPLIFICATION OF FORMALITIES IN TRADE IN GOODS of 26 October 1995 amending Annex I to the Convention on simplification of formalities in trade in goods (96/310/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on the simplification of formalities in trade in goods, and in particular, Article 11 (3) thereof (1),Whereas Annex I to the Convention contains the specimens of forms of the single administrative document; whereas amendments to the Community legislation (2) dispensed with the use of national statistical subdivisions after the combined nomenclature; whereas moreover, these provisions stipulated the use of additional four character Taric codes; whereas consequently, the data elements contained in the second subdivision of box 33 of the single administrative document are limited to two characters whereas the data elements in the third subdivision of that box are extended to four characters; whereas it is important to maintain a complete harmonization of the forms used by the Contracting Parties; whereas these provisions will be implemented on 1 January 1996; whereas, in consequence, it is necessary to amend that Annex,HAS DECIDED AS FOLLOWS:Article 1 In Appendices 1, 2, 3 and 4 of Annex I to the Convention, the separation between the second and third subdivisions of box 33 of the forms is moved one tenth of an inch (2,54 mm) to the left.Article 2 The new specimen of the form can be used before the date of application of this Decision.The forms which were in use prior to that date may continue to be used until stocks are exhausted, but not beyond 30 June 1997.Article 3 This Decision shall enter into force on 1 January 1996.Done at Interlaken, 26 October 1995.For the Joint CommitteeThe ChairmanR. DIETRICH(1) OJ No L 134, 22. 5. 1987, p. 2.(2) Council Regulation (EEC) No 1969/93 (OJ No L 180, 23. 7. 1993, p. 9).